Terry, C. J., delivered the opinion of the Court
Field, J., concurring.
Appeal from an order dissolving an injunction.
In this case, the answer and accompanying affidavit on which the motion was heard, show that defendant was in possession of the land in question, claiming and holding under an adverse ti-*529tie, and the weight of evidence contained in the affidavits on both sides being in favor of the title under which he holds, the injunction was properly dissolved. (Eden on Injunction, 231, and note; 1 How. Miss., 108.)
Judgment affirmed.